DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10555811 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicole Kramer on 03/03/2022.

The application has been amended as follows: 

outer stability shaft when the capsule is in the expanded configuration.

23. (Currently Amended) The system of claim 22, wherein the second outer diameter is smaller than an inner diameter of the outer stability shaft.

24. (Currently Amended) The system of claim 23, wherein the capsule is formed from a shape memory material including a pre-set shape.

25. (Currently Amended) The system of claim 24, wherein the pre-set shape includes the capsule in the collapsed configuration with the second outer diameter and the capsule is configured to be expanded to the first outer diameter.

26. (Currently Amended) The system of claim 24, wherein the pre-set shape includes the capsule in the expanded configuration with the first outer diameter and the capsule is configured to be compressed to the second outer diameter, as the capsule is retracted into the lumen of the outer stability shaft.

system of claim 24, wherein the capsule comprises a circumferentially continuous layer, an elastic frame, and a non-circumferentially continuous layer connected to the elastic frame and to the circumferentially continuous layer, the non- circumferentially continuous layer having a longitudinal gap when at the first outer diameter.

28. (Currently Amended) The system of claim 23, wherein the capsule comprises a polymeric material and a plurality of longitudinal reinforcing members coupled to the polymeric material.

29. (Currently Amended) The system of claim 28, wherein when the capsule is in the collapsed configuration with the second outer diameter the polymeric material folds between the longitudinal reinforcing members, and when the capsule is in the expanded configuration, with the first outer diameter, the polymeric material forms a cylinder.

30. (Currently Amended) The system of claim 22, wherein the delivery device further includes a steering mechanism coupled to the outer stability shaft such that the outer stability shaft is steerable.

31. (Currently Amended) The system of claim 22, wherein the proximal end of the capsule is disposed directly adjacent to the distal end of the outer stability shaft when the capsule is in the expanded configuration.

Allowable Subject Matter
Claims 10 – 18 and 21 – 31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious the device of both independent claims 10 and 22, wherein the device comprises a delivery device for delivering a stented prosthetic heart valve which changes from a compressed delivery configuration to an expanded deployed configuration. The device further comprising a capsule assembly comprising a capsule coupled to a proximal shaft at a proximal end of the capsule, and wherein when the capsule is in an expanded state, the capsule compressively constrains the entire length of the stented prosthetic heart valve and conversely, wherein when the capsule is in a collapsed state, the capsule does not surround the stented prosthetic heart valve. Furthermore, the device includes an outer stability shaft configured to receive the proximal shaft wherein the proximal end of the capsule is disposed distal to a distal end of the outer stability shaft when the capsule is in the expanded state and when the capsule is within the outer stability shaft, the capsule is in the collapsed state; additionally, the outer stability shaft distal end is disposed proximal of the proximal end of the stented prosthetic heart valve when the stented prosthetic heart valve is in the expanded and collapsed configuration.
The closest prior art, Colson (US 20150018939 A1) (previously cited), discloses a delivery device (delivery device 100; Figs. 5A-D) for delivering a stented prosthetic heart valve (medical devices and prosthetic heart valves – abstract) (heart valve 500), 
The second closest prior art, Racchini (US 20150272731 A1), teaches a delivery device (310) for delivering a stented prosthetic heart valve (valve 20), the stented prosthetic heart valve (valve 20) being radially expandable from a radially compressed delivery configuration to a radially expanded deployed configuration (stent frame is self-expanded) (paragraph [0094]), the delivery device (delivery device 310) comprising a capsule assembly (tube assembly 338 and second capsule 334), wherein the capsule assembly (tube assembly 338 and second capsule 334) includes a capsule (second capsule 334) and a proximal shaft (tube assembly 338) coupled to a proximal end (right end of second capsule 334 – not well shown if figure) of the capsule (second capsule 334) (Examiner’s note: Tube assembly 338 comprises a secondary capsule 334 at its distal end – paragraph [0151]), the capsule (second capsule 334) including an expanded configuration (Fig. 18) wherein the capsule (second capsule 334) is configured to compressively constrain an entire length the stented prosthetic heart valve in the radially compressed delivery configuration (Examiner’s note: looking at Fig. 18 capsule 334 can be configured to compress the stent along the length of the valve, given that the valve and capsule 334 are self-expandable but can have different expansion ratios – paragraph [0152]; additionally in certain embodiments, the valve and secondary capsule are designed such that the valve is in a functioning state (i.e. it opens and closes in concert with the heartbeat in a manner similar to its performance during full deployment while the valve is retained by the secondary capsule – paragraph [0129]. And finally, the valve while compressed via the secondary capsule can be repositioned through vasculature – paragraph [0152], meaning that the valve is delivered through the vasculature, to some degree of distance, while being (i) wherein in a collapsed configuration the capsule does not surround the stented prosthetic heart valve in a compressed state, and (ii) wherein the outer stability shaft’s distal end is disposed proximal to the proximal end of the stented prosthesis when the stented prosthesis is both expanded and collapsed. As to (i), the device of Savage (US 20110245917 A1) (previously cited), teaches in a field of similar endeavor, a transcatheter heart valve delivery device (delivery device 30), a capsule assembly (recapture assembly 32) coupled to a proximal shaft, and wherein the capsule assembly has a collapsed configuration (configuration in Fig. 4B) wherein the capsule (recapture assembly 32) does not surround the stented prosthetic heart valve in a compressed state (Fig. 4B). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the delivery device of Racchini to have the capsule not covering the valve when in the compressed configuration for the Regarding (ii), however, the combination of Racchini in view of Savage does not teach or make obvious wherein the outer stability shaft’s distal end is disposed proximal to the proximal end of the stented prosthesis when the stented prosthesis is both expanded and collapsed. It would not have been obvious to modify the device of Racchini in view of Savage, such that the outer stability shaft was positioned proximal to the proximal end of the stent, as this would render the device inoperable for its intended use, because the purpose of the outer stability shaft of Racchini is to compress the stent into the compressed state, and the outer stability shaft of Racchini can not compress the stent while also not covering the stent due to the stent self expanding when not covered by the outer stability shaft. 
The prior art does not teach or suggest the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771